Case: 09-20408     Document: 00511085865          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-20408
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.


MARCOS GARCIA ITURRALDE, also known as Antonio Pelegrin, also known
as Marcos Garcia, also known as M. Garcia, also known as Marcos Garcia-
Iturralde, also known as Antonio Peregrino, also known as Marcos Iturade
Garcia, also known as Antonio Garcia Peregrino, also known as Antonio
Rodriguez Hernandez, also known as Antonio Hernandez Rodriguez, also known
as Marcos Garcia-Turralde,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-805-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Marcos Garcia
Iturralde has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Garcia Iturralde has not filed a

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20408    Document: 00511085865 Page: 2      Date Filed: 04/20/2010
                                No. 09-20408

response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.    Accordingly, counsel’s motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2